DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 8, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 6, 8, 14-25, 27, and 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering Claim 1:  Claim 1 recites terms “solvent soluble fraction” and “solvent insoluble fraction” but does not identify the solvent used to determine the solubility.  It is not clear if the solvent refers to the solvent used in the enzyme-mediator treatment, or if the claim is referring to fractions soluble or insoluble in any solvent.  As different solvents would have different solubility levels for the fractions, and lignin would not be soluble in any solvent, the claim is being interpreted as referring to fractions that are soluble and insoluble in the solvent used during the enzyme-mediation treatment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 8, 14, 22, 24, 25, 27, 29, and 30  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (Green Chem. 2017, 19, 1628).
Considering Claims 1, 6, 27, and 29-30:  Li et al. teaches a method for producing carbon fibers, the method comprising treating lignin with a with laccase-HBT enzyme mediator system to reduce the polydisperisty index relative to the lignin prior to treating (Fig. 1) and to provide a increased linear structure as evidenced by increased linkages from β-O-4 linkages or β-% linkages (pg. 1630);  forming precursor fibers from the mixture (Supplemental information, pg. s7); and thermostabilization and carbonization to produce the fiber (Supplemental information pg. s8).  Li et al. teaches fractioning the lignin to provide a water in soluble fraction and a water soluble fraction, and further teaches fractioning the insoluble fraction into a high and low molecular weight portion (pg. 1632-33; Supplemental information pg. s2).  Li et al. teaches that the soluble lignin fraction can be precipitated with sulfuric acid (Suppleental information, pg. s2), which the original specification defines as a size exclusion treatment (¶00116).  The precipitation leaves the low molecular weight lignin in solution, while precipitating higher molecular weight species.
Considering Claim 8:  Li et al. teaches performing the enzyme treatment as comprising producing a buffer solution of lignin (Supplemental info S2), adding an enzyme and mediator to the solution; stirring for 48 hours, and separating the water insoluble fraction from the solution (Supplemental S2).
Considering Claims 14 and 22:  Li et al. teaches the lignin precursor as having a weight average molecular weight of greater than 20 kg/mol and a polydispersity of 3.63 (Fig. 1).
Considering Claim 15:  Li et al. teaches the fibers as having improved spinnability as evidenced by more uniform diameters for the carbon fibers (pg. 1630).
Considering Claims 16 and 17:  Li et al. teaches forming the precursor fibers by mixing the lignin and polyacrylonitrile and electrospinning the mixture (Supplemental Information pg. s7).
Considering Claim 18:  Li et al. teaches carbon fibers as having an average diameter of less than 1300 nm (Fig. 2); an increased content of turbostatic structure evidenced by the distance between the interfacial crystallite layers of larger than 0.390 nm (pg. 1630); a crystallite size greater than 20% greater than the size of a lignin fiber without treatment (Fig. 3); a G/D ratio of 0.44 or 0.49 compared to 0.36 for the untreated lignin, i.e. an increase of 22-36% (Fig. 3); and an increased reduced elastic modulus of 43% compared to the untreated lignin (Fig. 3).
Considering Claim 19 and 26:  Li et al. teaches the glass transition temperature as being lower than the fibers made without treating the lignin (Fig. 3).
Considering Claim 20:  Li et al. teaches carbon fibers as having an average diameter of less than 1300 nm (Fig. 2); an increased content of turbostatic structure evidenced by the distance between the interfacial crystallite layers of larger than 0.390 nm (pg. 1630); a crystallite size greater than 20% greater than the size of a lignin fiber without treatment (Fig. 3); a G/D ratio of 0.44 or 0.49 compared to 0.36 for the untreated lignin, i.e. an increase of 22-36% (Fig. 3); and an increased reduced elastic modulus of 43% compared to the untreated lignin (Fig. 3).
Considering Claim 21:  Li et al. teaches an example with an average fiber diameter of 350 nm (Fig. 2).
Considering Claim 24:  Li et al. teaches lyophilzing the lignin prior to combining the lignin with the polyacrylonitrile (Supplemental information, pg. s2).
Considering Claim 25:  Li et al. teaches an example with an average fiber diameter of 350 nm (Fig. 2).

Claims 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (Green Chem. 2017, 19, 1628).
Considering Claim 20:  Li et al. teaches carbon fibers as having an average diameter of less than 1300 nm (Fig. 2); an increased content of turbostatic structure evidenced by the distance between the interfacial crystallite layers of larger than 0.390 nm (pg. 1630); a crystallite size greater than 20% greater than the size of a lignin fiber without treatment (Fig. 3); a G/D ratio of 0.44 or 0.49 compared to 0.36 for the untreated lignin, i.e. an increase of 22-36% (Fig. 3); and an increased reduced elastic modulus of 43% compared to the untreated lignin (Fig. 3).
	Li et al. teaches fractioning the lignin to provide a water in soluble fraction and a water soluble fraction, and further teaches fractioning the insoluble fraction into a high and low molecular weight portion (pg. 1632-33; Supplemental information pg. s2).  Li et al. teaches that the soluble lignin fraction can be precipitated with sulfuric acid (Suppleental information, pg. s2), which the original specification defines as a size exclusion treatment (¶00116).
Alternatively, the instant claims are product by process claims.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP § 2113.  As Li et al. teaches the same fiber structure, it reads on the instant claims despite the difference in properties. 
Considering Claim 21:  Li et al. teaches an example with an average fiber diameter of 350 nm (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6, 8, 14-25, 27, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Green Chem. 2017, 19, 1628) in view of Eskelinen et al. (US 2015/0183813).
Considering Claims 1, 4, 23, 27, and 31:  Li et al. teaches a method for producing carbon fibers, the method comprising treating lignin with a laccase-HBT enzyme mediator system to reduce the polydisperisty index relative to the lignin prior to treating (Fig. 1);  forming precursor fibers from the mixture (Supplemental information, pg. s7); and thermostabilization and carbonization to produce the fiber (Supplemental information pg. s8).  Li et al. teaches fractioning the lignin to provide a water in soluble fraction and a water soluble fraction, and further teaches fractioning the insoluble fraction into a high and low molecular weight portion (pg. 1632-63; Supplemental information pg. s2).
	Li et al. does not teach utilizing size exclusion on the solvent insoluble lignin.  However, Eskelinen et al. teaches a method for producing carbon fibers (¶0097) comprising preparing a lignin precursor by ultrafiltration/size exclusion step, where the lignin is divided into a permeate/low molecular portion and a concentrate/high molecular weight portion on a 15 kDa membrane (Example 1, Fig. 2), with the concentrate being used to as the carbon fiber precursor (Example 5).  Li et al. and Eskelinen et al. are analogous art as they are concerned with the same field of endeavor, namely carbon fibers from lignin precursors.  It would have been obvious to a person having ordinary skill in the art to have used the ultrafiltration of Eskelinen et al. on the lignin of Li et al., and the motivation to do so would have been, as Eskelinen et al. suggests, to provide a lignin material with reduced ash content and a controlled molecular weight (¶0059-61).
Considering Claim 8:  Li et al. teaches performing the enzyme treatment as comprising producing a buffer solution of lignin (Supplemental info S2), adding an enzyme and mediator to the solution; stirring for 48 hours, and separating the water insoluble fraction from the solution (Supplemental S2).
Considering Claims 14 and 22:  Li et al. teaches the lignin precursor as having a weight average molecular weight of greater than 20 kg/mol and a polydispersity of 3.63 (Fig. 1).
Considering Claim 15:  Li et al. teaches the fibers as having improved spinnability as evidenced by more uniform diameters for the carbon fibers (pg. 1630).
Considering Claims 16 and 17:  Li et al. teaches forming the precursor fibers by mixing the lignin and polyacrylonitrile and electrospinning the mixture (Supplemental Information pg. s7).
Considering Claim 18:  Li et al. teaches carbon fibers as having an average diameter of less than 1300 nm (Fig. 2); an increased content of turbostatic structure evidenced by the distance between the interfacial crystallite layers of larger than 0.390 nm (pg. 1630); a crystallite size greater than 20% greater than the size of a lignin fiber without treatment (Fig. 3); a G/D ratio of 0.44 or 0.49 compared to 0.36 for the untreated lignin, i.e. an increase of 22-36% (Fig. 3); and an increased reduced elastic modulus of 43% compared to the untreated lignin (Fig. 3).
Considering Claim 19 and 26:  Li et al. teaches the glass transition temperature as being lower than the fibers made without treating the lignin (Fig. 3).
Considering Claim 20:  Li et al. teaches carbon fibers as having an average diameter of less than 1300 nm (Fig. 2); an increased content of turbostatic structure evidenced by the distance between the interfacial crystallite layers of larger than 0.390 nm (pg. 1630); a crystallite size greater than 20% greater than the size of a lignin fiber without treatment (Fig. 3); a G/D ratio of 0.44 or 0.49 compared to 0.36 for the untreated lignin, i.e. an increase of 22-36% (Fig. 3); and an increased reduced elastic modulus of 43% compared to the untreated lignin (Fig. 3).
Considering Claim 21:  Li et al. teaches an example with an average fiber diameter of 350 nm (Fig. 2).
Considering Claim 24:  Li et al. teaches lyophilzing the lignin prior to combining the lignin with the polyacrylonitrile (Supplemental information, pg. s2).
Considering Claim 25:  Li et al. teaches an example with an average fiber diameter of 350 nm (Fig. 2).

Response to Arguments
Applicant's arguments filed August 8, 2022 have been fully considered but they are not persuasive, because:
A)  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  While Eskelinen et al. does not teach the claimed enzyme-mediator treatment, this feature is taught by Li et al.
B)  In response to applicant's argument that Eskelinen et al. does not teach increased uniformity, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  It would have been obvious to a person having ordinary skill in the art to have used the ultrafiltration of Eskelinen et al. on the lignin of Li et al., and the motivation to do so would have been, as Eskelinen et al. suggests, to provide a lignin material with reduced ash content and a controlled molecular weight (¶0059-61).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767